 


109 HR 4891 IH: To require the Nuclear Regulatory Commission to conduct an Independent Safety Assessment of the Indian Point Nuclear Power Plant.
U.S. House of Representatives
2006-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4891 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2006 
Mr. Hinchey (for himself, Mr. Shays, Mrs. Lowey, Mr. Engel, and Mrs. Kelly) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To require the Nuclear Regulatory Commission to conduct an Independent Safety Assessment of the Indian Point Nuclear Power Plant. 
 
 
1.Independent Safety AssessmentNot later than 6 months after the date of enactment of this Act, the Nuclear Regulatory Commission shall transmit to the Congress a report containing the results of— 
(1)a focused, in-depth Independent Safety Assessment of the design, construction, maintenance, and operational safety performance of the systems at the Indian Point Nuclear Power Plant, Reactors 2 and 3, located in Westchester County, New York, including the systems described in section 2; and 
(2)a comprehensive evaluation of the radiological emergency plan for Indian Point Nuclear Power Plant, Reactors 2 and 3, conducted by the Nuclear Regulatory Commission and the Department of Homeland Security, which shall include— 
(A)a detailed explanation of the factual basis upon which the Nuclear Regulatory Commission and the Federal Emergency Management Agency relied in— 
(i)approving the radiological emergency plan; and 
(ii)making subsequent annual findings of reasonable assurance that the plan will adequately protect the public in the event of an emergency, beginning on July 25, 2003 and continuing to the present; and 
(B)a detailed response to each of the criticisms of the radiological emergency plan contained in the Review of Emergency Preparedness of Areas Adjacent to Indian Point and Millstone, published by James Lee Witt Associates on January 10, 2003.   
2.SystemsThe systems referred to in section 1(1) are the following: 
(1)The reactor protection system. 
(2)The control room ventilation system and the containment ventilation system. 
(3)The 4.16 kv electrical system. 
(4)The condensate system. 
(5)The spent fuel storage system. 
3.Independent Safety Assessment modelThe Independent Safety Assessment conducted at Indian Point Nuclear Power Plant shall be equal in depth and breadth to the Independent Safety Assessment of the Maine Yankee Nuclear Power Plant, located near Bath, Maine, conducted by the Nuclear Regulatory Commission in 1996.  
 
